DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
 Applicant previously filed claims 1-10. Claims 3-6 have been cancelled. Claims 1, and 8-10  have been amended. Accordingly, claims 1-2, and 7-10 are pending in the current application.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that Jeon et al. fails to teach “wherein when a width of the current block is greater than a height of the current block, a number of the first directional modes is less than a number of the second directional modes” and “wherein when a width of the current block is less than a height of the current block, a number of the first directional modes is greater than a number of the second directional modes”. However Examiner respectfully disagrees. In Paragraph 127, Jeon et al. clearly teaches “Referring to FIG. 4(b), assuming that the size of one CU is 2N×2N (N=4, 8, 16 or 32), one CU may be split into eight PU types (i.e., 2N×2N, N×N, 2N×N, N×2N, nL×2N, nR×2N, 2N×nU and 2N×nD).” This clearly lays out splitting into prediction unit blocks having asymmetrical sizing. In Paragraph 130, Jeon et al. further confirms this “Furthermore, the PU partition of nL×2N, nR×2N, 2N×nU and 2N×nD forms, that is, asymmetric motion partition (AMP) forms, are supported. In this case, ‘n’ means a ¼ value of 2N.” In Paragraph 180, Jeon et al.  teaches “FIG. 9(a) shows an example in which in the intra-vertical 
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In light of the above remarks, the claims are rejected as before.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 20180255304 A1).
Regarding Claim 1, Jeon et al. teaches: A method of decoding a coded image with a decoding apparatus, comprising: 
restoring a residual block of a current block in the coded image, by decoding a bitstream including the coded image (Paragraph 72; Paragraph 94); 
determining an intra prediction mode of the current block, from a plurality of intra prediction modes supported in the decoding apparatus (Paragraphs 193-198; Paragraph 399); 
obtaining a prediction block for the current block, based on the determined intra prediction mode (Paragraphs 193-198); and 
wherein the plurality of the intra prediction modes include first directional modes between a bottom-left diagonal mode and a top-left diagonal mode and second directional modes between the top-left diagonal mode and a top-right diagonal mode (Paragraphs 193-198; Paragraph 399),
wherein when a width of the current block is greater than a height of the current block, a number of the first directional modes is less than a number of the second directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220), and
wherein when a width of the current block is less than a height of the current block, a number of the first directional modes is greater than a number of the second directional modes (Paragraphs 72-73; Paragraphs 100-103; Paragraphs 127-128; Paragraphs 180-188; Paragraphs 193-198; Paragraphs 201-207; Paragraph 220).
Regarding Claim 2, Jeon et al. teaches: The method of claim 1, wherein the plurality of the intra prediction modes include 2 non-directional modes and 65 directional modes (Paragraphs 193-198; Paragraph 399).
Regarding Claim 7, Jeon et al. teaches: The method of claim 1, wherein the current block is obtained through a tree structure-based block division, and wherein the tree structure-based block division includes at least one of a quad tree division or a binary tree division (Paragraph 103).
Regarding Claim 8, Jeon et al. teaches: The method of claim 7, wherein pre-determined division information  is used for the binary tree division, and wherein the division information includes a first flag whether to divide based on the binary tree division and a second flag whether to divide in a vertical direction or in a horizontal direction (Paragraphs 101-110).
The method of encoding of claim 9 is drawn to the corresponding inverse encoding associated with the method of decoding of claim 1 and has limitations similar to those above and is rejected for the same reasons as used above. Jeon et al. further teaches: A method of encoding an image with an encoding apparatus (Paragraphs 68-72)
Apparatus claim 10 is drawn to the apparatus that corresponds to the method claimed in claim 1 above, and is rejected for the same reasons as used above. Jeon et al. further teaches: A non- transitory (Paragraph 404).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAN MAHMUD/Primary Examiner, Art Unit 2483